Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
The applicant argues that “Kataoka does not disclose that files are narrowed down to the file in this example ‘beautiful’ is described based on the consecutive character sequence map group.”	Regarding applicant’s arguments the examiner respectfully disagrees. The examiner contends that Kataoka does teach this feature in p. 0087 where he describes that “the files to be searched are found to be the files fi and fn, eliminating any need to search other files” as cited by the applicant. This citation exactly provides the narrowing down of files based on the consecutive character sequence map group. Therefore, the examiner contends that Kataoka does teach the named language in the claim. However, Kataoka does not disclose the hashing of the generated index information which is taught by Liang.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka (US PG Pub 20090299974).
As per claim 4, Kataoka discloses an information generation method comprising: 	receiving dictionary data used for morpheme analysis and text data indicating a plurality of sentences including homonyms (Kataoka; p. 0072 - The contents 210 are contents to be searched and include written character strings, like the contents of a dictionary, glossary, etc); and 
generating, based on the dictionary data and the text data, co-occurring information including each word registered in the dictionary data and co-occurrence rates of words included in the text data with respect to each word, by a processor (Kataoka; p. 0095-0101 - Because code conversion is performed with the value of a combination of remainders, different characters may be represented by the same code (co-occurring word information). For this reason, two types of code conversion are performed to generate a flag row for each of the codes corresponding to one foreign character).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (US PG Pub 20090299974) in view of Liang (US PG Pub 20180060302).	As per claim 1, Kataoka discloses an information generation method comprising: 	comparing document data with dictionary data used for morpheme analysis (Kataoka; p. 0072 - The contents 210 (document data) are contents to be searched (compared with database) and include written character strings, like the contents of a dictionary, glossary, etc); 	registering, in the string data, each word which is a hit word (Kataoka; p. 0074 - FIG. 4 is a schematic of the keyword data 211. The keyword data 211 includes a keyword, a file ID(s) indicative of the file(s) fi including the keyword, and the position of the keyword within the file(s) fi. When a keyword is searched for, a portion corresponding to the search keyword in a file fi including the keyword is cut out based on the file ID and the position of the keyword in within the file fi, and is displayed on a display);	generating, based on the string data, index information indicating positions in the string data in a bitmap regarding each character included in the word registered in the dictionary data, a head of the word, and an end of the word, the string data indicating each hit word by comparing document data with the dictionary data, by a processor (Kataoka; p. 0078-0089 - A head consecutive-character sequence map Mhs, r is a consecutive-character sequence map that when the number of characters of a word to be searched for is q, expresses the presence/absence of given consecutive characters consecutive from a character position s-th (1.ltoreq.s.ltoreq.q-r+1) from the head of the word to a character position determined by a given number of characters r (r.ltoreq.q). An end consecutive-character sequence map Met, r is a consecutive-character sequence map that when the number of characters of a word to be  
referring to a storage that stores co-occurring word information including word information identifying each of the words registered in the dictionary data and co-occurrence information of other words with respect to each of the words, and extracting any word among the identified words (Kataoka; p. 0095-0101 - Because code conversion is performed with the value of a combination of remainders, different characters may be represented by the same code (co-occurring word information). For this reason, two types of code conversion are performed to generate a flag row for each of the codes corresponding to one foreign 

	Kataoka, however, fails to disclose hashing the generated index information. Liang does teach hashing the generated index information (Liang; p. 0241-0242 - In some examples, block 1316 can include computing a locality-sensitive hash or other representation of the second text segment 608. The hash value can then be used to determine corrected text segments 608. For example, the hash value can be used to perform nearest-neighbor search, e.g., using hashes of text segments according to a plurality of hash functions. In other examples, the hash value can be used as a query in a structure mapping hash values to corrected text segments 608. The dictionary can include, e.g., a spatial decomposition such as an octree or k-d tree, a binary search tree, or another data structure permitting determining the locality-sensitive hash value in the dictionary nearest to the hash value of the second text segment 608. Other techniques 
	restoring a bitmap of the received character or character string and a head bitmap by restoring an area near a head character in the received new input, using string data from hashed index information, the index information indicating positions in the string data in a bitmap regarding each character included in the word registered in the string data, a head of the word, and an end of the word, the string data indicating each hit word by comparing document data with dictionary data used for morpheme analysis (Kataoka; p. 0087 - When the 
As per claim 8, Kataoka discloses a word extraction method comprising: 	receiving text data as a processing target to be divided into a plurality of word candidates (Kataoka; p. 0087 - When the search character string "beautiful" is input, entries of respective consecutive characters "be", "ea", "au", "ut", "ti", "if", "fu", and "ul" starting from s-th from the head of "beautiful" are extracted, and the logical product of the flag rows of the 
referring to a storage that stores co-occurring information including each word registered in the dictionary data and co-occurrence rates of other words with respect to each word, for each word, co-occurrence word information of other words with respect to the word 
	extracting any word among the identified words based on the acquired co- occurrence information and the character or the character string whose input has been confirmed, by a processor (Kataoka; p. 0074-0075 - a map including a flag row for each file fi is generated, the flag row indicating whether a given character is present in the files f0 to fn written in HTML or XML format and making up the contents 210, such as a dictionary. Before the start of processing to search the files f0 to fn for a character string matching or related to a search character string, the files fi are narrowed down to the files fi that include a character making up the search character string, based on the map generated; p. 0095-0101 – single character map).
Kataoka, however, fails to disclose hashing the generated index information. Liang does teach hashing the generated index information (Liang; p. 0241-0242 - In some examples, block 1316 can include computing a locality-sensitive hash or other representation of the second text segment 608. The hash value can then be used to determine corrected text segments 608. For example, the hash value can be used to perform nearest-neighbor search, e.g., using hashes of text segments according to a plurality of hash functions. In other examples, the hash value can be used as a query in a structure mapping hash values to corrected text segments 608. The dictionary can include, e.g., a spatial decomposition such as an octree or k-d tree, a binary search tree, or another data structure permitting determining the locality-sensitive hash value 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Kataoka, to include hashing the generated index information, as taught by Liang, in order to provide system administrators with a way to automatically evaluate user feedback regarding system operations without the need to do the evaluation manually (Liang; p. 0002).
	As per claim 9, Kataoka discloses an information processing apparatus comprising: 	a processor that executes a process (Kataoka; Fig. 1, item 101 - CPU) including:	generating co-occurring information including each word registered in the dictionary data and co-occurrence rates of words included in the text data with respect to each word based on the dictionary data and the text data (Kataoka; p. 0095-0101 - Because code conversion is performed with the value of a combination of remainders, different characters may be represented by the same code (co-occurring word information). For this reason, two types of code conversion are performed to generate a flag row for each of the codes corresponding to one foreign character); 	generating, based on the string data, index information indicating positions in the string data in a bitmap regarding each character included in the word registered in the string data, a head of the word, and an end of the word, the string data indicating each hit word by comparing document data with the dictionary data (Kataoka; p. 0078-0089 - A head consecutive-character sequence map Mhs, r is a consecutive-character sequence map that when the number of characters of a word to be searched for is q, expresses the presence/absence of given consecutive characters consecutive from a character position s-th 
	Kataoka, however, fails to disclose hashing the generated index information. Liang does teach hashing the generated index information (Liang; p. 0241-0242 - In some examples, block 1316 can include computing a locality-sensitive hash or other representation of the second text segment 608. The hash value can then be used to determine corrected text segments 608. For example, the hash value can be used to perform nearest-neighbor search, e.g., using hashes of text segments according to a plurality of hash functions. In other examples, the hash value can be used as a query in a structure mapping hash values to corrected text segments 608. The dictionary can include, e.g., a spatial decomposition such as an octree or k-d tree, a binary search tree, or another data structure permitting determining the locality-sensitive hash value in the dictionary nearest to the hash value of the second text segment 608. Other techniques can be used, e.g., sorting or indexing of text segments 608 or locality-sensitive hash values).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Kataoka, to include hashing the generated index information, as taught by Liang, in order to provide system administrators with a way to automatically evaluate user feedback regarding system operations without the need to do the evaluation manually (Liang; p. 0002).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658